Citation Nr: 0008270	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  98-00 414A	)	DATE
	)
	)


THE ISSUE

Whether an August 1997 Board of Veterans' Appeals decision 
denying service connection for dysthymia and/or depression 
should be revised or reversed on the grounds of clear and 
unmistakable error.  




REPRESENTATION

Moving Party Represented by:  Disabled American Veterans




ATTORNEY FOR THE BOARD

William W. Berg, Counsel





INTRODUCTION

The moving party served on active duty from October 1967 to 
October 1970 and from December 1970 to June 1971.  

This matter is before the Board of Veterans' Appeals (Board) 
as an original action on a motion alleging clear and 
unmistakable error in a Board decision dated August 29, 1997.  
A motion for reconsideration of that decision was denied by 
the Board in July 1998.  The moving party appealed the 
Board's denial of her claim of entitlement to service 
connection for dysthymia and/or depression to the United 
States Court of Appeals for Veterans Claims, but in an Order 
dated in May 1998, that Court found her appeal untimely and 
dismissed the appeal for lack of jurisdiction.  See 
38 U.S.C.A. § 7266 (West 1991 & Supp. 1999).  


FINDINGS OF FACT

1.  In a decision dated in August 1997, the Board denied 
service connection for dysthymia and/or depression.  That 
decision was not timely appealed following notification 
thereof.  

2.  The Board's decision in August 1997 was based on an 
evaluation of the evidence before it at that time and is not 
shown to have been clearly and unmistakably erroneous, either 
in fact or law.  


CONCLUSIONS OF LAW

1.  The August 1997 Board decision denying service connection 
for dysthymia and/or depression is final.  38 U.S.C.A. 
§ 7103, 7104, 7266 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.1100 (1999).  

2.  Service connection for dysthymia and/or depression, based 
on clear and unmistakable error in a Board decision of August 
1997, is not warranted.  38 U.S.C.A. § 7111 (West Supp. 
1999); 38 C.F.R. §§ 20.1400-20.1411 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the law governing the motion now before the Board, 
clear and unmistakable error is a very specific and rare kind 
of error.  

It is the kind of error, of fact or law, 
that when called to the attention of 
later reviewers compels the conclusion, 
to which reasonable minds could not 
differ, that the result would have been 
manifestly different but for the error.  
Generally, either the correct facts, as 
they were known at the time, were not 
before the Board, or the statutory or 
regulatory provisions extant at the time 
were incorrectly applied.  

38 C.F.R. § 20.1403(a).  

To warrant revision of a Board decision on the grounds of 
clear and unmistakable error, there must have been an error 
in the Board's adjudication of the appeal which, had it not 
been made, would have manifestly changed the outcome when it 
was made.  38 C.F.R. § 20.1403(c).  If it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be clear and unmistakable.  Id.  

Moreover, a review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when that decision was made.  38 C.F.R. 
§ 20.1403(b)(1).  For a Board decision issued on or after 
July 21, 1992, the record that existed when that decision was 
made includes relevant documents possessed by the Department 
of Veterans Affairs (VA) not later than 90 days before such 
record was transferred to the Board for review in reaching 
that decision, provided that the documents could reasonably 
be expected to be part of the record.  38 C.F.R. 
§ 20.1403(b)(2).  

The appeal under review in this case was certified to the 
Board in April 1997.  

The record before the Board in August 1997 showed that the 
moving party's entrance examination in September 1967 was 
negative for complaints or findings of any psychiatric 
deficit or abnormality.  The service medical records show 
that she was seen at the Mental Hygiene Clinic in November 
1968 with complaints of crying spells and difficulty 
sleeping.  Apparently, she was upset with barracks living.  
The diagnosis was mild depression, and treatment was with 
Valium.  A follow-up treatment note dated in January 1969 
indicated that she had been counseled by her CO (commanding 
officer) on two occasions "regarding the above" and that no 
further treatment was warranted at that time.  The remainder 
of the moving party's service medical records covering both 
periods of service were negative for complaints or findings 
of any psychiatric disorder, including dysthymia or 
depression.  

In October 1996, the moving party testified before a hearing 
officer at the regional office.  She stated that she had not 
sought treatment for her depression while in service because 
her CO had given her such a hard time after her initial 
complaint.  She also indicated that she was much happier in 
her second period of service due to changed personal 
circumstances, such as her marriage.  She testified that her 
finances prohibited her from seeking treatment for her 
depression following service.  She further indicated that she 
had suffered some sort of emotional breakdown where she was 
"crying in the middle of the street" in 1984 or 1985.  
However, she did not indicate whether she was hospitalized or 
treated at that time.  Treatment records for the stated 
period were not received, although private treatment records 
that were before the Board in August 1997 show that she 
complained in August 1981 that her nerves were "shot" and 
that she could not sleep.  Treatment was with Valium.  When 
seen privately in November 1981 for an organic problem, the 
assessment included pathologic social situation.  

Private medical records from the Cumberland River 
Comprehensive Care Center (Center) dated from December 1990 
to July 1996 showed that the moving party had been treated 
for intermittent bouts of depression since 1990.  An intake 
assessment report dated in December 1990 stated that she 
presented to the Center with complaints of chronic depression 
with an inability to cope with life situations.  Her 
psychological stressors over the preceding year were listed 
as the suicide of her former boyfriend, behavioral changes in 
her son, and her deteriorating health.  She requested 
outpatient treatment and chemotherapy.  A termination report 
dated in April 1991 showed that her primary diagnosis was 
dysthymia; a personality disorder, not otherwise specified, 
was also diagnosed.  Under "Significant Findings and Events 
During Treatment," it was noted that she denied long term 
depression.  

The moving party returned to the Center in July 1991 
requesting counseling and anti-depressants.  Her chief 
complaints were depression and parent/child problems.  On her 
intake report under question number 18, "Military History", 
she responded that her relationships with her peers and her 
commanding officer were "good" during service.  Although 
the intake report dated in December 1990 noted her complaint 
that she was depressed during her military career and was 
referred for treatment, no other comments with respect to her 
military service were noted throughout her treatment records.  
A termination report dated April 1993 indicated she was 
unresponsive to treatment.  Her diagnosis at that time was 
dysthymia; a personality disorder, not otherwise specified, 
was also diagnosed.  

Additional records from the Center show that the moving party 
returned for treatment from September 1995 to July 1996.  Her 
primary complaints were family problems and continued 
deterioration of her physical condition leading to 
depression.  She was treated with outpatient therapy and 
anti-depressants.  Her diagnoses were again listed as 
dysthymia, and personality disorder not otherwise specified.  
The private treatment reports before the Board in August 1997 
contained no medical opinion attributing to service the 
dysthymia diagnosed during her treatment at the Center.  

On a VA psychiatric examination in October 1995, the Axis I 
diagnosis was chronic dysthymic disorder, with onset in 1988 
long after the moving party had left service.  The examiner 
commented that there "does not seem to be any relationship 
between the chronic dysthymia which began in 1988 or 1989 
with her previous experience in the United States Army."  

On the basis of these facts, the Board in August 1997 found 
that the service medical records did not show that the moving 
party had chronic depression during service.  The Board held 
that in order to show the existence of a chronic disease in 
service, a combination of manifestations sufficient to 
identify the disease and sufficient observation to establish 
chronicity at the time (as opposed to merely isolated 
findings or a diagnosis including the word "chronic") were 
required, citing 38 C.F.R. § 3.303(b).  The Board further 
held that no such showing was made here.  The Board further 
found that the record was devoid of medical opinion or other 
competent medical evidence to support the moving party's 
theory of the etiology of her current diagnosis of dysthymia.  
The Board thus concluded that her claim for service 
connection was not well grounded because there was no 
evidence of an etiologic relationship between the depression 
diagnosed in service and the dysthymia diagnosed many years 
following separation from service, citing Caluza v. Brown, 7 
Vet. App. 498 (1995), and Grottveit v. Brown, 5 Vet.App. 91, 
93 (1993).  

The moving party's representative contends that the 
depression for which the moving party was treated in service 
was identical to the depression with which she was diagnosed 
following service and that she was, in fact, competent under 
the law to provide a link by her own description of her 
symptomatology, citing Magana v. Brown, 7 Vet. App. 224 
(1994) (claim for service connection for headaches found well 
grounded based on evidence of a shell fragment wound to head 
in service and a current disability).  The representative 
argues that Magana holds that the opinion of a medical expert 
was not needed because there was evidence of inservice injury 
and of a current condition arising therefrom.  The 
representative maintains that a lay person may provide an 
eyewitness account of a claimant's visible symptoms, Doran v. 
Brown, 6 Vet. App. 283, 288 (1994), as well as the sequence 
of events that lead to a physically observable injury.  
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  The 
representative therefore maintains that it was clear and 
unmistakable error for the Board to have found in August 1997 
that the service connection claim was not well grounded, 
especially in view of the Board's concession of an inservice 
disorder and a current disability.  The representative 
contends that Grottveit v. Brown, relied on by the Board, 
does not control the outcome of this case.  The 
representative maintains that Grottveit dealt with an issue 
of service connection for quadriplegia secondary to 
rheumatoid arthritis, that is, with the issue of whether one 
condition contributing to the causation of a totally 
different and distinct disability.  In this case, the 
representative points out, the moving party had depression in 
service and has depression now.  

There is nothing objectionable in what the representative has 
stated, and yet the argument must fail, for it fails to take 
into account the events that transpired between the episode 
of depression in service and the depression and dysthymia 
diagnosed a number of years following service.  The record 
before the Board in August 1997 unequivocally established 
that the moving party's depression and dysthymia were 
diagnosed after a number of post service incidents had 
intervened that were felt to be the underlying cause of her 
dysthymia and depression:  Marital problems, worries about a 
son who was a substance abuser, the suicide of a former 
boyfriend, concern about her own deteriorating physical 
health and her consequent inability to hold a job.  Moreover, 
the representative's argument overlooks the opinion of the VA 
psychiatric examiner in October 1995 who found that the 
dysthymia then diagnosed had its onset nearly two decades 
following service and was unrelated to service.  This 
evidence was before the Board, and cited by the Board, in 
August 1997.  The Board was entitled, based on the evidence 
then of record, to find that the dysthymia diagnosed many 
years following service was not the same disease entity 
diagnosed and treated in service.  Indeed, the Board would 
have been remiss in substituting its own medical judgment for 
that of the VA examiner.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (Board may consider only independent 
medical evidence to support its findings).  In effect, the 
evidence then before the Board, when viewed in the light of 
the VA examiner's opinion, persuasively indicated that the 
depression treated in service and the dysthymia and 
depression treated following service were separate and 
distinct conditions arising from separate and distinct 
circumstances.  In that sense, the Grottveit precedent, 
relied on by the Board to find the service connection claim 
not well grounded, was apposite and controlling.  The 
clinical histories elicited by treating personnel at the 
Center, and the opinion rendered by the VA examiner in 
October 1995, showed that the dysthymia and depression for 
which the moving party was treated following service were 
rooted in post service events.  This is wholly distinct from 
a situation in which a claimant is treated for depression in 
service, is diagnosed with depression currently, and can show 
a continuity of symptomatology linking the current condition 
to service.  See 38 C.F.R. § 3.303(b).  The evidence before 
the Board in August 1997 simply did not show a continuity of 
symptomatology.  Significantly, the separation examination in 
August 1970 and the service medical records for the second 
period of active duty were completely negative for complaints 
or findings of any psychiatric abnormality.  Moreover, there 
was no opinion of record, other than the moving party's to 
relate her depression and dysthymia to service.  

It is conceded that a claimant is capable of providing 
evidence of symptoms she has seen or experienced.  However, a 
lay person such as the moving party is generally not capable 
of opining on matters requiring medical knowledge, such as 
the degree of disability produced by the symptoms or the 
condition causing the symptoms.  See Stadin v. Brown, 8 Vet. 
App. 280, 284 (1995), and cases cited therein.  This is 
especially true when the opinion of a psychiatric examiner is 
of record that is contrary to the opinion of the claimant.  

In a statement dated in September 1998, the moving party's 
treating psychologist reported that records at the Center 
indicated that she had been previously treated at that 
facility and that, by September 1995, she had an Axis I 
diagnosis of dysthymic disorder.  The treating psychologist 
said that the moving party reported a long history of 
problems with depression and indicated that previous 
treatment at the Center had been for depression.  The moving 
party provided the psychologist with a copy of her service 
records for the psychologist's review.  The psychologist 
concluded:  "It would appear that she continues to suffer 
from many of the same symptoms that required treatment while 
in the Army."  

The moving party argues that she has been treated off and on 
for depression since the mid-1980's and points to the 
foregoing statement from her treating psychologist as 
evidence of a link between her symptomatology in service and 
her current mental condition.  

As indicated above, however, a finding of clear and 
unmistakable error in a prior Board decision may only be 
predicated on the record and the law that existed when that 
decision was made.  38 C.F.R. § 20.1403(b)(1).  The statement 
of the treating psychologist is dated more than a year 
following the Board decision here under review.  While this 
opinion may be relevant to an application to reopen the 
moving party's service connection claim, it is wholly 
immaterial to the issue of clear and unmistakable error in 
the Board decision of August 1997.  

Although VA progress notes dated in September 1995 do not 
appear to have been physically of record in August 1997, they 
were constructively of record.  See 38 C.F.R. 
§ 20.1403(b)(2).  While depression was diagnosed, it was not 
attributed to service.  Rather, the depression was attributed 
to intercurrent causes unrelated to service.  

It seems clear from the foregoing discussion that the motion 
now under consideration involves a disagreement as to how the 
facts in this case were weighed or evaluated by the Board in 
August 1997.  Under the law, such a disagreement may not 
constitute clear and unmistakable error in a prior Board 
decision.  See 38 C.F.R. § 20.1403(d)(3).  It follows that 
the motion must be denied.  



ORDER

Service connection for dysthymia and/or depression, based on 
clear and unmistakable error in a Board decision of August 
29, 1997, is denied.  



		
	ROBERT E. SULLIVAN
Member, Board of Veterans' Appeals


 


